Case 3:17-cv-02006-JFS Document 51 Filed 12/26/18 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CYNTHIA EGAN, : CIVIL NO. 3:17-CV-2006
Plaintiff : Magistrate Judge Saporito
V. re
Wine,

HOVEROUND CORPORATION,
Defendant ; oe

ORDER ee MO

AND NOW, this 26th day of December, 2018, the Court-
appointed mediator having advised the Court that the above-captioned action
has been settled (Doc. 50), IT IS HEREBY ORDERED THAT this action is
hereby DISMISSED, without costs and without prejudice to the right, upon
good cause shown within sixty (60) days, to reinstate the action if the
settlement is not consummated. The Clerk of Court shall note the docket of
this action accordingly.

Ei. hajinrL 5 -

OSEPH F. SARGRITO, JK.
United States Magistrate Judge
